COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00436-CR


Devaughn Dejon Bryant                      §    From the 432nd District Court

                                           §    of Tarrant County (1201128D)

v.                                         §    January 24, 2013

                                           §    Per Curiam

The State of Texas                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00436-CR


DEVAUGHN DEJON BRYANT                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Devaughn Dejon Bryant pled guilty to two counts of aggravated

robbery with a deadly weapon.       The jury convicted him and assessed his

punishment at sixty years’ confinement on each count. The trial court sentenced

Appellant accordingly, ordering that the sentences run concurrently, and found that

he had used or exhibited a deadly weapon in the two robberies.



      1
       See Tex. R. App. P. 47.4.


                                         2
      Appellant’s court-appointed counsel has filed a motion to withdraw as counsel

and a brief in support of that motion. In the brief, counsel avers that, in his

professional opinion, these appeals are frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief.3 Appellant

filed a pro se response to the Anders brief; the State declined to file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record to see if there is

any arguable ground that may be raised on his behalf.4 Only then may we grant

counsel’s motion to withdraw.5

      Because Appellant entered an open plea of guilty, our independent review for

potential error is limited to potential jurisdictional defects, the voluntariness of his

plea, error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty plea.6



      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App. 1991).
      4
       See id. at 511.
      5
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      6
        See Monreal v. State, 99 S.W.3d 615, 619–20 (Tex. Crim. App. 2003), Young
v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).


                                             3
      We have carefully reviewed counsel’s brief and the appellate record. We

agree with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the appellate record that arguably might support this appeal.7

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.



                                                  PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 24, 2013




      7
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                        4